UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2214



JEFFERY LEE GORE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; DRUG
ENFORCEMENT   ADMINISTRATION;  HORRY   COUNTY
POLICE DEPARTMENT; TOM FOX, Officers: (Horry
County); DAVID BEATY, Lieutenant, Officers:
(Horry County); CHUCK BESSETT, PFC, Officers:
(Horry County); J. C. LILLEY, Corporal, Offi-
cers: (Horry County),

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-98-1041-4))


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffery Lee Gore, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Robert
Thomas King, WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffery Lee Gore appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Gore v. United States Dep’t of Justice,

No. CA-98-1041-4 (D.S.C. Aug. 11, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 10, 1999, the district court’s records show that it was
entered on the docket sheet on August 11, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2